Citation Nr: 0948102	
Decision Date: 12/21/09    Archive Date: 01/05/10

DOCKET NO.  03-20 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent, for the 
Veteran's service-connected fracture, right superior 
ischiopubic ramus and both inferior ischial rami, from 
October 21, 2005.  


REPRESENTATION

Veteran represented by:	Darla J. Lilley, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

Veteran and brother


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 
INTRODUCTION

The Veteran had active service from June 1973 to June 1975.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In September 2006, the Board found a rating in excess of 10 
percent unwarranted from October 21, 2005 for the Veteran's 
service-connected fracture, right superior ischiopubic ramus 
and both inferior ischial rami.  The Veteran appealed that 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court), which, in a June 2008 decision, vacated the Board's 
decision, and remanded the matter for additional medical 
inquiry.  As such, the Board remanded this matter to the RO 
in March 2009.  

In July 2009, the Veteran underwent additional VA 
compensation examination, a report of which is of record.  
Following a review of that report, the Board finds that the 
appeal should again be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

The Veteran is service connected for a fracture of his right 
superior ischiopubic ramus and for a fracture of his 
bilateral inferior ischial rami.  To properly rate the 
Veteran for these disorders under Diagnostic Codes 5250-5255 
of 38 C.F.R. § 4.71a the Board needs recent range of motion 
measurements for the Veteran's right and left legs and hips.  
 
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for 
a VA examination with an orthopedist to 
determine the nature and severity of 
the Veteran's service-connected pelvis 
disorder.  The claims file must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
Veteran's complaints should be recorded 
in full.  

2.  The examiner should offer full range 
of motion measurements for the Veteran's 
legs and hips.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5250-5255.  

3.  The examiner should detail to what 
extent the Veteran's nonservice-connected 
lower back and left leg disorders affect 
his range of motion in his legs and hips.   
If it is not possible to identify whether 
such limitation of motion in the hips and 
legs is due to the service-connected  
fracture of the right ramus and inferior 
ischial rami or is due to non-service-
connected disorders, then the examiner 
should specifically state that conclusion 
for the record.

4.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the Veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


